Citation Nr: 1307761	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  12-13 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as a result of Agent Orange exposure.

2.  Entitlement to an increased (compensable) rating for bilateral hearing loss.  

3.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, currently rated as 20 percent disabling.  

4.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, currently rated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active service from November 1956 to July 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of March 2009, January 2010, and March 2010 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Atlanta, Georgia.                  

In the March 2009 rating action, the RO, in pertinent part, denied the Veteran's claims for service connection for tinnitus and hypertension, to include as a result of Agent Orange exposure.  The RO also denied the Veteran's claim for an increased (compensable) rating for bilateral hearing loss, and granted service connection for peripheral neuropathy of the right and left lower extremities, each rated as 20 percent disabling.  In March 2009, the Veteran filed a notice of disagreement (NOD) that was pertinent to the claims for service connection for tinnitus and an increased (compensable) rating for bilateral hearing loss.  In August 2010, a statement of the case (SOC) was issued.

In the January 2010 rating action, the RO continued to deny the Veteran's claim for service connection for hypertension, to include as a result of Agent Orange exposure.  In February 2010, the Veteran filed an NOD, disagreeing with the RO's decision to deny the aforementioned claim.  In June 2010, an SOC was issued.    

In the March 2010 rating action, the RO continued the 20 percent ratings assigned for the Veteran's peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity.  Later in March 2010, the Veteran filed an NOD.  In June 2010, an SOC was issued.   

In September 2010, the Veteran submitted a substantive appeal (VA Form 9) that was timely for all of the claims discussed above.   In April 2012, the RO awarded the Veteran service connection for tinnitus.  Therefore, that claim was granted in full.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

A preliminary review of the Veteran's claims file reveals that, due to a hearing request, this matter is not ready for appellate disposition.

In the Veteran's substantive appeal (VA Form 9), dated in September 2010, he requested a videoconference hearing at the RO before a Veterans Law Judge.  Given the foregoing, this case must be returned to the RO to arrange for a videoconference Board hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2012).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

The RO should schedule the Veteran for a video-conference hearing before a member of the Board at the RO in accordance with applicable procedures.  The Veteran and his representative, if any, should be provided with notice as to the time and place to report for said hearing.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




